  Case 2:20-cv-02117-PKH Document 3                  Filed 07/13/20 Page 1 of 6 ELECTRONICALLY
                                                                                PageID #: 34   FILED
                                                                                        Crawford County Circuit Court
                                                                                      Sharon Blount-Baker, Circuit Clerk
                                                                                       2020-May-29 12:08:26
                                                                                           17CV-20-263
                                                                                         C21D02 : 6 Pages




               IN THE CIRCUIT COURT OF CRAWFORD COUNTY, ARKANSAS
                                 CIVIL DIVISION

JEAN CANTRELL                                                                   PLAINTIFF


VS.                                            CV


LOUIS LANE and TITAN TRANSFER, INC.                                            DEFENDANTS

                                           COMPLAINT

          COMES NOW the Plaintiff, Jean Cantrell, by and through her attorney, Jose Ruiz, with

the Law Offices of Alan LeVar and for her cause of action against the Defendants, alleges and

states:

                                  PARTIES AND JURISDICTION

          1.     At all times relevant to this cause of action, Plaintiff resided in Kennesaw,

Georgia.

          2.     At all times relevant to this action, Defendant, Louis Lane (“Lane”), resided in

Lawrenceburg, Tennessee.

          3. At all times relevant to this action, Defendant, Titan Transfer, Inc. (“Titan”),

was a for profit corporation registered to and doing business in the State of Tennessee.

          4.     The occurrence which gives rise to this cause of action took place in Crawford

County, Arkansas.

          5.     Venue is proper in this Court based on the location of the incident giving rise to

this claim and/or the parties hereto.


                                                FACTS
Page 1 of 6/ Complaint/ Cantrell v. Lane & Titan
  Case 2:20-cv-02117-PKH Document 3                 Filed 07/13/20 Page 2 of 6 PageID #: 35



       6.       Plaintiff incorporates paragraphs 1 through 5 herein by reference.

       7.       On or about the 9th day of July, 2019, Plaintiff was a passenger in a vehicle

traveling eastbound on Interstate 40 in Crawford County, Arkansas.

       8.       On or about the same time, Lane was operating a tractor-trailer and was also

traveling eastbound on Interstate 40 in Crawford County, Arkansas.

       9.       A multi-vehicle collision occurred when Lane failed to pay attention and

recklessly collided with the rear of the vehicle in front of him. Causing a chain of collisions.

       10.      The collision resulted in serious personal injury to Plaintiff.

       11.      By reason of the negligence of the Defendants stated herein, Plaintiff had to be

seen by medical physicians and other health service providers and has been required to incur

expenses for medical care and treatment.

       12.      By reason of the negligence of the Defendants stated herein, Plaintiff suffered

pain and suffering as a result of his injuries described herein.

       13.      As a direct and proximate result of his injuries, Plaintiff suffered damages as set

forth herein.

                                    COUNT I- NEGLIGENCE

       14.      Plaintiff incorporates paragraphs 1 through 13 herein by reference.

       15.      Plaintiff alleges negligence of Defendant Lane, in the following respects:

                (a) Defendant failed to keep a proper lookout;

                (b) Defendant failed to maintain control of his vehicle;

                (c) Defendant failed to keep his vehicle under reasonable control

                (d) Defendant failed to see Plaintiff when he either knew, or should
                    have known, to anticipate his presence on the roadway;
                    and

               (e) Defendant failed to yield.
Page 2 of 6/ Complaint/ Cantrell v. Lane & Titan
  Case 2:20-cv-02117-PKH Document 3                Filed 07/13/20 Page 3 of 6 PageID #: 36


       16.     At all relevant times, Lane, was acting within the course and scope of his

employment with Titan

       17.     The negligence of Lan is imputed to Titan under the doctrine of respondeat

superior.

       18.     Defendant’s negligent actions and/or inactions were the direct and proximate

cause of Plaintiff’s injuries, harm, and economic loss, which Plaintiff suffered and/or will

continue to suffer as an individual.

                              COUNT II-NEGLIGENT ENTRUSTMENT

       19.     Plaintiff incorporates paragraphs 1 through 18 herein by reference.

       20.      The injuries, harm, and damages were incurred by Plaintiff as a result of the use of

the vehicle by Lane in a negligent and reckless manner, which because of inexperience, and prior

actions, Defendant Titan knew, or had reason to know, was likely and involved an unreasonable

risk of harm to others while driving the Titan’s vehicle.

       21.     Defendant Titan, as the employer of Lane, had the right to permit and the power to

prohibit the use of the Titan vehicle by Lane.

       22.      Defendant Titan knew, or had reason to know, that Lane, because of her

inexperience, and/or prior actions, was likely to drive the Titan’s vehicle in a negligent and

reckless manner.

       23.      As a direct result of Defendant Titan negligently entrusting Lane, who operated

said vehicle owned by Defendant Titan in a negligent and reckless manner, the Plaintiff suffered

injuries, damages, and harm previously enumerated in this Complaint.

                      COUNT III- NEGLIGENT HIRING AND RETENTION

       24.      Plaintiff incorporates paragraphs 1 through 23 herein by reference.




Page 3 of 6/ Complaint/ Cantrell v. Lane & Titan
  Case 2:20-cv-02117-PKH Document 3                Filed 07/13/20 Page 4 of 6 PageID #: 37


        25.     Defendant Titan had a duty to use reasonable care to select an employee who was

competent and fit to perform the duties required as an employee. Defendant Titan owed such

duty to Plaintiff and such duty was breached.

        26.     Defendant Titan knew, or should have known, that Lane would be likely to

operate a tractor-trailer in a negligent and reckless manner.

        27.     Defendant Titan knew, or should have known, that Lane was not competent or fit

for the duties required of him as an employee.

        28.     Defendant Titan breached its duty to use reasonable care to select and retain an

employee that was competent and fit for the position.

        29.     As a result of Defendant Titan’s negligence in hiring and retaining Lane, Plaintiff

was injured as alleged.

                              COUNT IV-NEGLIGENT SUPERVISION


        30.     Plaintiff incorporates paragraphs 1 through 29 herein by reference.

        31.     The actions of Lane that are imputed to Defendant Titan, show violations of the

rules of the road and make Defendant Titan liable for negligent supervision of Lane. Defendant

Titan knew, or should have known, that its failure to research and screen Lane would result in

injury to the public.

        32.     Defendant Titan failed to perform its duty of diligence in the supervision of Lane,

resulting in injury.

                                COUNT V-NEGLIGENT TRAINING


        33.     Plaintiff incorporates paragraphs 1 through 32 herein by reference.




Page 4 of 6/ Complaint/ Cantrell v. Lane & Titan
  Case 2:20-cv-02117-PKH Document 3                    Filed 07/13/20 Page 5 of 6 PageID #: 38


          34.      The actions of Lane imputed to Defendant Titan show violations of the rules of the

road and make Defendant Titan liable for negligent training of Lane. Defendant Titan knew, or

should have known, that its failure to train and supervise Lane would result in injury to the public.

          35.      Defendant Titan failed to perform its duty of diligence in the training of Lane,

resulting in injury.

                                               DAMAGES

          36.      Plaintiff incorporates paragraphs 1 through 35 herein by reference.

          37.      As a result of Lane’s negligence, Plaintiff has suffered severe injuries, including,

                but not limited to, broken sternum and broken ribs. Plaintiff has suffered the

                following damages, for which he is entitled to compensation:

                   (a) Medical expenses, both past and future;

                   (b) Severe and permanent injuries;

                   (c) Loss of earnings in the past and future;

                   (d) Loss of earning capacity; and

                   (e) Pain, suffering, and mental anguish, both present and future.

                                            JURY DEMAND

          38.         Plaintiff hereby incorporates paragraphs 1 through 37 herein by reference

          39.         Plaintiff, pursuant to Rule 38 of the Arkansas Rules of Civil Procedure,

demands a jury trial on all factual issues.

          WHEREFORE, Plaintiff, respectfully requests that this Court grant her judgment

against Defendants for the relief sought herein, for her costs, and for any and all other just and

proper relief to which she may be entitled. Plaintiff reserves the right to plead and amend further

herein.



Page 5 of 6/ Complaint/ Cantrell v. Lane & Titan
 Case 2:20-cv-02117-PKH Document 3                 Filed 07/13/20 Page 6 of 6 PageID #: 39




                                                           Respectfully submitted,

                                                           Law Offices of Alan LeVar
                                                           702 Caddo Street
                                                           Arkadelphia, AR 71923
                                                           Tel: (870) 246-7070
                                                           Fax: (870)345-4579
                                                           E-mail: jose@levarlaw.com

                                                     By:   /s/ Jose Ruiz_____________
                                                           Jose Ruiz, Bar No. 2019125




Page 6 of 6/ Complaint/ Cantrell v. Lane & Titan
